Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1337
                         Lower Tribunal No. 08-47343
                            ________________


                               Willie Wiggins,
                                    Petitioner,

                                         vs.

                            The State of Florida,
                                   Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     Willie Wiggins, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for respondent.


Before EMAS, C.J., and LOGUE, and MILLER, JJ.

     PER CURIAM.

     Denied.